Van Deren, C.J.
¶25 (concurring in part and dissenting in part) — I concur with the result affirming the convictions of Alan Gene Brewer and Melissa Rene Danielson but respectfully dissent on the issue of whether a convicted person must show actual harm before their challenge to community custody conditions for unconstitutional vagueness ripens. Majority slip op. (unpublished portion) at 17-18.
¶26 State v. Bahl, 164 Wn.2d 739, 750-51, 193 P.3d 678 (2008), states four requirements: (1) a primarily legal issue, (2) no necessary further factual development, (3) final *677action, and (4) a consideration of hardship to the parties if the court does not review the condition imposed. The majority adds a fifth requirement: evidence of harm before review is granted. The majority merely repeats Motter’s requirement to show harm before review will be granted, State v. Motter, 139 Wn. App. 797, 803-04, 162 P.3d 1190 (2007), essentially transforming the need for further factual development under Bahl to ripeness dependent on harm shown.
¶27 Harm will arise in the context of a hearing on violation of the community custody conditions, with sanctions imposed, i.e., revocation of community custody or additional time to be served. The majority suggests that following a finding of violation of the condition, a defendant may file a personal restraint petition for relief from unreasonable application or interpretation of the community custody conditions.
¶28 The majority ignores the hardship arising from arrest, hearing, confinement, and the delay inherent in personal restraint petitions and creates a necessity for further factual development via imposition of sanctions for violating community custody conditions that may, indeed, be unwarranted or unconstitutionally vague. This result shifts all of the hardship to the defendant, when addressing the imposition of particular community custody conditions on direct appeal imposes virtually no hardship on the State.
¶29 The better result is to deal with challenges to community custody conditions on direct appeal rather than assuming that they are warranted and pass constitutional muster until a defendant may later be sanctioned inappropriately for using a cell phone or other innocuous device without evidence of associated criminal activity. I would suggest that RCW 69.50.102 provides a definition of “drug paraphernalia” that would help alleviate the vagueness issue, as it not only lists items considered such paraphernalia but also addresses how to consider whether an item is properly considered to be drug paraphernalia in a given factual context. Because the statute is presumed constitu*678tional, if the trial court were to refer to this statute as its definition of the items prohibited while on community custody, defendants’ vagueness challenge may well not be ripe or warranted.
Review denied at 166 Wn.2d 1016 (2009).